Affirmed in Part, Reversed in Part, and Remanded; Opinion Filed June 1,
2022




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-20-00219-CV

                   IN THE INTEREST OF H.B.R., A CHILD

               On Appeal from the 469th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 469-56844-2017

                        MEMORANDUM OPINION
                   Before Justices Reichek, Nowell, and Carlyle
                            Opinion by Justice Nowell
      Father appeals from the trial court’s custody determinations in this divorce

proceeding. In four issues, Father argues the trial court abused its discretion by

finding he spoliated evidence, that without the spoliation sanction the evidence is

insufficient to support the trial court’s deviation from the standard possession order,

and that the court abused its discretion by awarding attorney’s fees to Mother based

on the spoliation sanction. We conclude the trial court abused its discretion by

sanctioning Father for spoliation of evidence and that the error was harmful. We

reverse the conservatorship, access and possession, and attorney’s fee award
portions of the divorce decree and remand for a new trial. In all other respects, we

affirm the divorce decree.

                                               Background1
        Mother and Father married on July 8, 2014. H.B.R. was born in December

2014. Mother filed for divorce in December 2017. Father filed a counter petition for

divorce shortly afterwards.

        At Father’s deposition on February 12, 2018, the attorneys for the parties

dictated their agreement into the record that Father would not delete any content on

five specific electronic devices “until a later date that we can determine the

computers can be imaged.” In March 2018, Father’s electronic devices were imaged

by his expert, Lance Sloves. The images of the electronic devices created by Father’s

expert were produced to Mother’s expert in July 2018.

        After additional motions and hearings regarding the production of electronic

devices and the scope of discovery, the trial court signed an order on July 13, 2018

requiring Father to turn his electronic devices over to Mother’s expert, Graciela

Rubio, for imaging and inspection. In October 2018, the trial court issued an order



    1
      Writing this opinion presents an unusual problem because salient parts of the record are under a
sealing order that we must respect. Kartsotis v. Bloch, 503 S.W.3d 506, 510 (Tex. App.—Dallas 2016, pet.
denied). However, we also must hand down a public opinion explaining our decisions based on the record.
See TEX. R. APP. P. 47.1, 47.3 (all opinions are open to the public and must be made available to public
reporting services); TEX. GOV’T CODE ANN. § 552.022(a)(12) (“final opinions, including concurring and
dissenting opinions, and orders issued in the adjudication of cases” are “public information”). Accordingly,
we have made efforts to preserve the confidentiality of the information and avoided references to as much
information as possible that is part of the sealed record. See Masterguard, L.P. v. Eco Techs. Int’l LLC, 441
S.W.3d 367, 371 (Tex. App.—Dallas 2013, no pet.).
                                                    –2–
limiting Rubio’s examination of the forensic images of the devices to searching for

files containing vulgar, profane, obscene material of a sexual nature with individuals

that could potentially be minors, images and videos of a pornographic nature with

activity associated with the file after April 24, 2009, and any evidence of activity

indicating the deletion of information.

      Mother filed a motion for sanctions for spoliation of evidence on May 30,

2019. She alleged Father breached the agreement announced at his deposition by

deleting information on his iPad and MacBook Pro. She alleged that Father executed

an application called Dr. Fone Erase on May 16, 2018 to delete data from his iPad

and moved some fifteen thousand program and user files to the “trash” folder on his

MacBook Pro.

      The trial court conducted a hearing on the motion for sanctions for spoliation

of evidence on July 31, 2019. Father’s expert, Sloves, was not available but the trial

court assured Father he would have an opportunity to present his evidence at a later

time. Father testified that he purchased Dr. Fone Recover as part of a suite of

applications that also included Dr. Fone Erase. The entire suite was downloaded

automatically, but Father paid for and received an activation code only for Dr. Fone

Recover. Father purchased the Dr. Fone Recover application in January 2018

because he wanted to see if Mother had put software on his devices, as she had done

in the past. Father admitted that he did delete certain things after his deposition, such


                                          –3–
as voicemails and downloaded movies, but did not delete anything Mother claimed

was relevant to the case.

      Rubio testified that she made forensic images of Father’s devices in July 2018

and analyzed them pursuant to the court’s October order on protocol. She determined

that Dr. Fone Erase was installed on Father’s iPad as part of the Dr. Fone suite in

April 2018 and was executed on May 16, 2018. Dr. Fone Erase was still in the trial

version, but it was executed on the iPad. Rubio testified that she has tested the Dr.

Fone application before but not in this case. She was not able to recover any files

erased by Dr. Fone Erase and did not know what was deleted by the application.

      Rubio also compared her forensic images from July with Sloves’s images

from March and determined that approximately fifteen thousand program and user

files on Father’s MacBook Pro had been moved to the “trash” folder between March

5, 2018 and the time she imaged the device in July 2018. Rubio testified the files

were not permanently deleted and she could still access them.

      Two weeks before trial, the trial court signed an order granting the motion for

sanctions and found that Father engaged in intentional and willful spoliation of

evidence by deleting files and executing the Dr. Fone Erase application. The order

states the court “presumes that the evidence would have been unfavorable to the

cause of [Father].”

      Father filed a motion to reconsider the spoliation order shortly before trial.

The trial court decided to carry the motion with the trial. At trial, Mother testified
                                         –4–
that Father was excessively secretive about his electronic devices and that she had

seen “a penis picture” on his computer. Mother also testified that before they were

married, Father told her that in 2002 he went to Cleveland Ohio for a conference and

also to meet with someone he met in a chat room. He was arrested for soliciting a

minor but the arrest was expunged. Father told her the person was female but later

admitted they were male.

      The trial court heard evidence that Father sexually abused his cousin, S.R.,

from age eight or nine until S.R. was fifteen. S.R. testified that Father sexually

abused other cousins. S.R. testified from prison where he was serving a felony

sentence. The court-appointed child-custody evaluator initially recommended a

tiered schedule of unsupervised possession and access for Father ending with

expanded standard possession. She was questioned extensively about the spoliation

order and how it impacted her recommendation. She testified that in light of the

court’s spoliation sanction, she did not have confidence in relying on Father’s self-

reported information that she was unable to verify. Without the spoliation sanction,

however, her recommendation would be the same. The evaluator’s supervisor also

testified that based on the spoliation ruling, the credibility of Father’s self-reports

had been undermined and the supervisor did not have the same level of confidence

about the evaluator’s recommendations.

      Mother’s expert on child sexual-abuse allegations interviewed S.R. and some

of his family members and concluded his allegations against Father were credible.
                                         –5–
She did not interview Father or the child in this case. She concluded that the child

would be at risk in the unsupervised care of Father.

       The trial court also heard testimony from a licensed sex-offender treatment

provider that tests performed on Father showed a normal arousal pattern for adult

and adolescent females and did not show any arousal patterns to children. The expert

did not find any evidence to show Father was “pedophilic which would represent a

risk to the child.”

       Father denied sexually abusing S.R. Father admitted that in 2002, when he

was twenty-four, he had oral sex with a person called Ian who was under the age of

eighteen. Father testified that Ian was either sixteen or seventeen at the time but was

above the age of consent in jurisdiction where the conduct occurred. Father also

admitted that he had sexual contact with “very few, one or two possibly,” persons

who were under the age of eighteen while he was over the age of eighteen.

       Father testified that during the marriage he met four men on Grindr, a dating

website. He invited the men to his home where they had sexual contact. With one

exception, Father did not know the exact age of the men. Father testified that H.B.R.

was in school during the times he met with these men and she was never around

anyone he met through social media.

       Lance Sloves testified as an expert in forensic computer analysis with a

background and training in identifying and recovering evidence of child

pornography in criminal and civil matters. Sloves made forensic images of Father’s
                                         –6–
devices in March 2018 and analyzed them to identify any type of illegal images,

communications, or activity related to child pornography or improper attempts to

communicate with children. He did not find anything on the devices consistent with

child pornography or improper communications. He testified that it would be almost

impossible to hide such evidence if it existed.

        Sloves also tested the Dr. Fone application. He purchased only the Dr. Fone

Recover application and downloaded the application. The download included four

modules, Recover, Erase, and two others. Sloves did not have the option to download

only the Recover application. Sloves ran the Erase product and it “went to the end

and then stated that if you want to erase the data off the phone, you’ll need to

purchase an additional module.” He confirmed that the Erase software would not

allow him to erase data without purchasing the module. When the Erase program

would not allow him to go further, he shut the Erase program down and it left behind

a log. Sloves concluded based on his testing that Father did not delete anything using

the Dr. Fone Erase application.

        The trial court signed a final decree of divorce on November 7, 2019. The

court appointed Mother and Father as joint managing conservators, found that good

cause existed to deviate from the Standard Possession Order, and ordered that

Father’s periods of possession would be supervised at all times. The trial court also

awarded Mother $32,000 in attorney’s fees, with conditional appellate attorney’s

fees.
                                         –7–
       At Father’s request, the trial court signed findings of fact and conclusions of

law.

                                 Standard of Review
       We review a trial court’s imposition of sanctions for spoliation for an abuse

of discretion. Brookshire Bros., Ltd. v. Aldridge, 438 S.W.3d 9, 27 (Tex. 2014). We

also review a trial court’s decision regarding child custody, control, possession, and

visitation for an abuse of discretion. Jacobs v. Dobrei, 991 S.W.2d 462, 463 (Tex.

App.—Dallas 1999, no pet.). A trial court abuses its discretion when it acts in an

arbitrary or unreasonable manner or when it acts without reference to any guiding

principles. Worford v. Stamper, 801 S.W.2d 108, 109 (Tex. 1990) (per curiam); In

re A.B.P., 291 S.W.3d 91, 95 (Tex. App.—Dallas 2009, no pet.).

       A spoliation analysis involves a two-step judicial process: (1) the trial court

must determine, as a question of law, whether a party spoliated evidence, and (2) if

spoliation occurred, the trial court must assess an appropriate remedy. Brookshire

Bros., 438 S.W.3d at 14. To conclude that a party spoliated evidence, the court must

find that (1) the spoliating party had a duty to reasonably preserve evidence, and (2)

the party intentionally or negligently breached that duty by failing to do so. Id. The

party alleging spoliation has the burden of establishing that the nonproducing party

had a duty to preserve material and relevant evidence and breached that duty either

negligently or intentionally. See id. at 20–21.



                                         –8–
      On finding that spoliation occurred, the trial court must exercise its discretion

to impose an appropriate sanction, considering the spoliating party’s culpability and

the prejudice to the nonspoliating party. Id. at 21; see also Petroleum Sols., Inc. v.

Head, 454 S.W.3d 482, 488–89 (Tex. 2014). As with any discovery sanction, the

sanction must be proportionate; it must relate directly to the conduct giving rise to

the sanction and must not be excessive. Brookshire Bros., 438 S.W.3d at 14, 21–22.

While a trial court’s discretion to remedy an act of spoliation is broad, it is not

limitless. Petroleum Sols., 454 S.W.3d at 489. The trial court must consider the

availability of lesser sanctions and, “in all but the most exceptional cases, actually

test the lesser sanctions.” Id. (quoting Cire v. Cummings, 134 S.W.3d 835, 841 (Tex.

2004)).

      Because the abuse of discretion standard in family law cases overlaps the

traditional sufficiency standard of review, legal and factual sufficiency are not

independent grounds of error but are relevant factors in our assessment of whether

the trial court abused its discretion. In re A.B.P., 291 S.W.3d at 95; Peck v. Peck,

172 S.W.3d 26, 33 (Tex. App.—Dallas 2005, pet. denied). To determine whether the

trial court abused its discretion because the evidence is insufficient to support its

decision, we consider whether the trial court (1) had sufficient evidence upon which

to exercise its discretion and (2) erred in its exercise of that discretion. Vardilos v.

Vardilos, 219 S.W.3d 920, 921 (Tex. App.—Dallas 2007, no pet.). We conduct the

applicable sufficiency review with regard to the first question. A.B.P., 291 S.W.3d
                                          –9–
at 95; Moroch v. Collins, 174 S.W.3d 849, 857 (Tex. App.—Dallas 2005, pet.

denied). We then proceed to determine whether, based on the evidence, the trial court

made a reasonable decision. Moroch, 174 S.W.3d at 857. If some evidence of a

substantive and probative character exists to support the trial court’s decision, there

is no abuse of discretion. In re C.C.J., 244 S.W.3d 911, 917 (Tex. App.—Dallas

2008, no pet.).

      Findings of fact made after a bench trial are of the same force and dignity as

a jury’s verdict upon special issues. In re C.H.C., 392 S.W.3d 347, 349–50 (Tex.

App.—Dallas 2013, no pet.). The trial court’s findings of fact are reviewable for

factual and legal sufficiency of the evidence under the same standards as applied in

reviewing the sufficiency of the evidence supporting a jury’s answer to a special

issue. Id. at 350. In determining whether there is legally sufficient evidence to

support a finding, we examine the record and credit evidence favorable to the finding

if a reasonable fact finder could and disregard evidence contrary to the finding unless

a reasonable fact finder could not. City of Keller v. Wilson, 168 S.W.3d 802, 827

(Tex. 2005). In a factual sufficiency review, we consider the entire record and will

set aside the finding only if it is so contrary to the overwhelming weight of the

evidence as to be clearly wrong and unjust. Cain v. Bain, 709 S.W.2d 175, 176 (Tex.

1986) (per curiam); Cameron v. Cameron, 158 S.W.3d 680, 683 (Tex. App.—Dallas

2005, pet. denied).


                                        –10–
                                                  Analysis

    A. Spoliation finding
        Father argues that the trial court abused its discretion by finding that he

spoliated evidence from his electronic devices and by imposing a sanction of

presuming Father was in possession of illegal pornographic material and engaging

in inappropriate sexual contact with underage individuals. Father contends that

without the spoliation sanction, the evidence does not support the trial court’s

determination that deviation from the standard possession order and supervised

visitation for Father were in the best interest of the child.2

        In its findings of fact and conclusions of law,3 the trial court found that Father

either intentionally or negligently breached his duty to preserve evidence on his

electronic devices. Further, the court found that had the evidence been preserved it

would have shown that Father was in possession of “illegal pornographic materials

and was engaging in inappropriate sexual contact with underage individuals.” In

addition, the court determined that the facts that Father was in “possession of illegal

pornographic materials and was engaging in inappropriate sexual contact with

underage individuals were taken to be established for purposes of the trial” due to



    2
      Our harm analysis necessarily overlaps a sufficiency review of the evidence without the spoliation
sanction. Because we conclude the error probably resulted in the rendition of an improper judgment, we
also conclude the trial court abused its discretion by ordering supervised possession even if it were possible
to ignore the spoliation finding. Therefore, we do not discuss Father’s second issue separately.
    3
      Father challenges several specific findings of fact and conclusions of law. We discuss these findings
in general in light of the sealed record.
                                                   –11–
Father’s spoliation of evidence. The court cited these spoliation findings among the

reasons for its deviation from the standard possession order.

        Mother based her motion for spoliation sanctions on the agreement announced

on the record at Father’s February 2018 deposition.4 That agreement provided that

Father would not delete any content on his devices until they could be imaged. It is

undisputed that Father’s expert imaged his devices in March of 2018 and those

images were later provided to Mother’s expert. Mother’s only evidence of spoliation

was that Dr. Fone Erase was executed in May 2018 and the files on Father’s

MacBook Pro were moved to the trash folder sometime after Sloves imaged the

devices. There is no evidence Father deleted any content on his devices before they

were imaged by Sloves. Based on the agreement announced at Father’s deposition,

Father’s duty to preserve evidence on his devices extended until those devices were

imaged. Because there is no evidence that Father deleted any content on his devices

before they were imaged, the trial court abused its discretion by concluding he

spoliated evidence.

        But assuming Father’s duty to preserve information extended beyond the

agreement not to delete data until the devices could be imaged, the evidence does

not support the severe sanction of presuming that father intentionally destroyed


    4
      Both parties were served with a standing order of the Collin County District Courts, which prohibited
the parties from, “Destroying, disposing of, or altering any e-mail, text message, video message, chat
message, or other electronic information relevant to the suit.” Mother did not rely on this order in her motion
for sanctions for spoliation of evidence.
                                                    –12–
evidence of possession of illegal pornography and engaging in inappropriate sexual

contact with underage individuals. The sanction is excessive because there is no

evidence in this record that would support a reasonable inference that such evidence

was present on Father’s devices before the alleged spoliation occurred.

      In many spoliation cases there is some evidence of the existence and general

nature of the spoliated evidence. See Wackenhut Corp. v. Gutierrez, 453 S.W.3d 917,

918 (Tex. 2015) (per curiam) (video recordings on charter bus involved in collision);

Petroleum Sols., 454 S.W.3d at 485–86 (allegedly faulty flex-connector in diesel

fuel piping system); Brookshire Bros., 438 S.W.3d at 15 (surveillance video in slip-

and-fall case); In re J.H. Walker, Inc., No. 05-14-01497-CV, 2016 WL 819592, at

*2 (Tex. App.—Dallas Jan. 15, 2016, orig. proceeding) (tractor trailer involved in

fatal single vehicle collision). In this case, however, there is no evidence that child

pornography or sexual communications with minors were present on Father’s

devices before or at the time of the alleged destruction of that evidence.

      Significantly, Sloves created forensic images of Father’s devices before any

alleged spoliation occurred and those images were made available to Mother’s

expert. Sloves analyzed the images he made and found no evidence they contained

child pornography or improper communications with children. Rubio, whose

analysis under the October protocol order included searching for obscene material

involving minors and pornography, never disputed Sloves’s testimony and never

testified that child pornography or improper sexual communications with children
                                        –13–
existed on Father’s devices at the time they were imaged by Sloves. Mother has

never claimed and offered no evidence that such material was placed on Father’s

devices after the devices were imaged and then deleted.

      Rubio testified the Dr. Fone Erase application was executed in May 2018 and

deleted data from Father’s iPad. However, she admitted that Dr. Fone Erase was still

in the trial version and she did not test the application in this case. There is no

evidence she attempted to execute the trial version of Dr. Fone Erase to determine

whether it would actually delete existing data from the device. Sloves did test the

free version of Dr. Fone Erase and testified it would not allow him to erase data

without purchasing an additional module.

      Rubio testified that fifteen thousand files were moved to the trash folder on

the MacBook Pro after Sloves imaged the device. But she admitted those files were

still accessible to her and had not been permanently deleted. She never testified and

Mother offered no other evidence that any of those files contained child pornography

or evidence of inappropriate sexual contact with underage individuals.

      Mother’s testimony that she saw inappropriate pictures on Father’s devices

was conclusory and her subjective opinion. She gave no underlying facts to support

her opinion of inappropriateness other than that she saw “a penis picture” on his

devices. Without more, any inference that the devices contained illegal pornographic

material would be unreasonable. An inference premised on mere surmise or

suspicion is not reasonable. “[S]ome suspicion linked to other suspicion produces
                                       –14–
only more suspicion, which is not the same as some evidence.” Marathon Corp. v.

Pitzner, 106 S.W.3d 724, 727–28 (Tex. 2003) (citing Johnson v. Brewer &

Pritchard, P.C., 73 S.W.3d 193, 210 (Tex. 2002)). S.R.’s testimony that he viewed

pornography with Father fifteen to twenty years earlier does not support a reasonable

inference that illegal pornography existed on Father’s devices in 2018. And while

the trial court was free to disregard Father’s testimony that he did not have illegal

pornography or communications with minors on his devices, that would not create

probative evidence that such material was on his devices. See Mathis v. Lockwood,

166 S.W.3d 743, 745 (Tex. 2005) (holding that even if court disbelieved party’s

testimony she did not receive notice of trial setting “that would not provide

affirmative evidence that service occurred”). “When the testimony of a witness is

not believed, the trier of fact may simply disregard it. Normally the discredited

testimony is not considered a sufficient basis for drawing a contrary conclusion.”

Bose Corp. v. Consumers Union of U.S., Inc., 466 U.S. 485, 512 (1984).

      We conclude there is no evidence in this record that Father’s devices

contained illegal pornographic material or evidence of inappropriate sexual contact

with underage individuals at the time of the alleged spoliation. Even if the trial court

concluded that Father deleted data in violation of a duty to preserve that data, the

sanction imposed was excessive. We conclude the trial court abused its discretion

by finding Father spoliated evidence and presuming he was in possession of illegal


                                         –15–
pornographic material and engaging in inappropriate sexual contact with underage

individuals due to his alleged spoliation of evidence.

   B. Harm
      An error is reversible if it probably caused the rendition of an improper

judgment. TEX. R. APP. P. 44.1(a). In determining whether the erroneous spoliation

findings were harmful, we review the entire record and require the appellant to

demonstrate that the judgment turns on the particular evidence admitted. Brookshire

Bros., 438 S.W.3d at 29. The trial court’s findings establishing facts based on

spoliation of evidence is akin to a spoliation instruction to a jury. If a spoliation

instruction should not have been, “the likelihood of harm from the erroneous

instruction is substantial, particularly when the case is closely contested.” Id.

(quoting Wal-Mart Stores, Inc. v. Johnson, 106 S.W.3d 718, 724 (Tex. 2003)). A

spoliation instruction—or, as in this case, a presumed factual finding—can be

“tantamount to a death-penalty sanction.” Id. at 23.

      The record shows this case was hotly contested and highly emotional. Under

the trial court’s amended temporary orders, Father’s possession and access was

supervised throughout most of the case. At trial, Mother’s counsel placed significant

emphasis on the spoliation issue in opening statement and closing arguments.

Several witnesses were questioned about the impact of the spoliation finding on their

opinions regarding Father’s possession of the child and whether his visitation should

be supervised or not. Witnesses testified that if the trial court’s spoliation finding

                                        –16–
remained in place their confidence in Father’s statements about prior incidents

would be undermined and they would likely change their recommendations.

Mother’s counsel at one point questioned a witness about Mother’s concern that

Father deleted “thousands upon thousands of files that contain sexually explicit

images.” But as discussed above, there was no evidence that Father deleted files

containing sexually explicit images. Mother’s “concern” was based on mere surmise

or suspicion, not evidence.

      In some cases the spoliation issue may be peripheral in a lengthy trial. See

Knoderer v. State Farm Lloyds, 515 S.W.3d 21, 40–41 (Tex. App.—Texarkana

2017, pet. denied) (finding harmless error where spoliation evidence was a small

fraction of testimony in eight-day trial, not addressed in opening statements, and

mentioned only briefly in closing argument). But that is not the case here.

Throughout opening and closing arguments and questioning of multiple witnesses

in this two-day trial, spoliation was repeatedly emphasized. Based on the spoliation

finding, the court found as an established fact that Father was in possession of illegal

pornographic material and engaged in inappropriate sexual contact with underage

individuals. The spoliation findings were a significant part of the trial court’s

findings of fact and conclusions of law and a basis for the court’s decision to deviate

from the standard possession order.

      Mother points to other evidence she contends could support the trial court’s

decision, relying primarily on S.R.’s testimony. In essence, Mother contends the trial
                                         –17–
court could have ignored the spoliation evidence and exercised its discretion based

on other evidence. However, the trial court’s express findings of fact belie this

argument. The trial court specifically relied on the finding that Father spoliated

evidence to deem that Father was in possession of illegal pornography and engaging

in inappropriate sexual contact with underage individuals and relied on those

deemed facts as reasons for deviating from the standard possession order. Given the

extensive emphasis on spoliation throughout this hotly contested two-day trial, we

conclude that the error probably caused the rendition of an improper judgment. See

Smith v. Williams, No. 06-14-00040-CV, 2015 WL 3526089, at *10 (Tex. App.—

Texarkana May 29, 2015, no pet.) (finding harm where there was significant

emphasis on the spoliation issue in opening and closing statements and throughout

trial testimony).

        We sustain Father’s first two issues.5

    C. Attorney’s fees

        In his fourth issue, Father argues the trial court’s award of attorney's fees

should be reversed and remanded in light of the erroneous spoliation sanction. As

described in this opinion, the trial of the conservatorship and possession issues was


    5
       Father’s third issue challenges the sufficiency of the evidence to support a single evidentiary finding
by the trial court. Because the finding is not a controlling finding supporting the judgment, the issue is not
dispositive and we do not discuss it. See TEX. R. APP. P. 47.1; see also Guillory v. Dietrich, 598 S.W.3d
284, 290 (Tex. App.—Dallas 2020, pet. denied) (disregarding findings on evidentiary matters instead of on
controlling issues); In re Marriage of Edwards, 79 S.W.3d 88, 94–95 (Tex. App.—Texarkana 2002, no
pet.) (trial court should make findings only on ultimate or controlling issues rather than mere evidentiary
issues).
                                                   –18–
permeated with evidence of spoliation. Because we are not reasonably certain that

the trial court’s attorney’s fee determination was not significantly affected by the

errors regarding the spoliation findings, we sustain this issue. See Young v. Qualls,

223 S.W.3d 312, 314–15 (Tex. 2007) (per curiam); Baltzer v. Medina, 240 S.W.3d

469, 478 (Tex. App.—Houston [14th Dist.] 2007, no pet.).

                                      Conclusion
      We conclude the trial court abused its discretion by imposing a spoliation

presumption and that the error probably resulted in the rendition of an improper

judgment. Accordingly, we reverse the conservatorship, access and possession, and

attorney’s fees portions of the trial court’s final decree of divorce and remand for

further proceedings. In all other respects, we affirm the final decree.




                                            /Erin A. Nowell//
                                            ERIN A. NOWELL
                                            JUSTICE

2000219f.p05




                                        –19–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

IN THE INTEREST OF H.B.R., A                   On Appeal from the 469th Judicial
CHILD                                          District Court, Collin County, Texas
                                               Trial Court Cause No. 469-56844-
No. 05-20-00219-CV                             2017.
                                               Opinion delivered by Justice Nowell.
                                               Justices Reichek and Carlyle
                                               participating.

       In accordance with this Court’s opinion of this date, the final divorce decree
of the trial court is AFFIRMED in part and REVERSED in part. We REVERSE
the conservatorship, access and possession, and attorney’s fees portions of the trial
court’s final decree of divorce. In all other respects, we AFFIRM the final decree
of divorce. We REMAND this cause to the trial court for further proceedings
consistent with this opinion.

      It is ORDERED that appellant D.R. recover his costs of this appeal from
appellee M.B.L.-R.


Judgment entered this 1st day of June, 2022.




                                        –20–